DETAILED ACTION

Applicant’s after-final amendment submitted on January 31, 2022 in response to the Final Office action (FOA) mailed on December 2, 2021 (“the previous OA”) have been fully considered. 

Support for applicant’s amendment to claim 9 can be found in paragraph 0098 of US Patent Application Publication No. 20190031928 A1 of the present application. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on December 27, 2021 was filed after the mailing date of the Final Office action on December 2, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: claims 1, 3, 4, and 9 are allowed.

Applicant’s amendment overcomes the claim objection and the 35 USC 112(b) rejection of claims 1, 3, 4, and 9 as set forth in the previous OA. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
February 10, 2022